Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Art Unit location/Examiner of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 1646, Examiner: Xiaozhen Xie.

The Information Disclosure Statements (IDS) filed 1 June 2021 and 14 July 2021 have been entered. Applicant’s submission of the Declaration under 37 C.F.R. § 1.132 of Dr. Ching-Leou Teng on 26 March 2021 is acknowledged. Applicant’s amendment of the claims filed 26 March 2021 has been entered. Applicant’s remarks filed 26 March 2021 are acknowledged.
Claims 2-5, 14-16 and 29-30 are cancelled. Claims 1, 6-13 and 17-28 are pending and under examination.

Claim Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 6-13 and 17-28 remain rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2011/0262380, Pub. Date: Oct. 27, 2011), in view of the 12/10/2012 AOP Orphan Pharmaceuticals document (“AOP2012”, cited in the IDS filed on 11/13 2019), and further in view of the 10/7/2013 AOP Orphan Pharmaceuticals document (“AOP2013”, cited in the IDS filed on 11/13/2019). The basis of this rejection is set forth in the previous Office Action (dated 10/27/2020) at p. 5-12.
Applicant argues that as pointed out in the Declaration of Dr. Oleh Zagrijtschuk of record (“the Zagrijtschuk Declaration”), bi-weekly administration of AOP2014/P1101 was selected based on preclinical and clinical pharmacodynamic studies; while there might have been a desire to achieve efficacy with a less frequent administration schedule, the outcome was unpredictable and there was no reasonable expectation that such would be effective, much less superior (Section 11 of the Zagrijtschuk Declaration). Applicant argues that the Zagrijtschuk Declaration describes Phase III data on AOP2014/P1101 administered once every 3 or 4 weeks to PV patients, which unexpectedly show that not only was the less frequent administration schedule efficacious, it was numerically superior to other available therapies (Sections 7, 10 and 12 of the Zagrijtschuk Declaration). Applicant argues that as explained in the Zagrijtschuk Declaration, it would be easy to dismiss the data as being obvious or predictable in hindsight, however, the data on AOP2014/P1101 must be considered in light of the state of the field; that is, all other approved interferons are indicated to be administered once per week, none of which has been approved for the treatment of PV, much less shown to be efficacious administered once every 3 to 4 weeks; on top of it all, the data demonstrate that AOP2014/P1101, even when administered once every 3 or 4 weeks, showed long-term superiority over other PV treatments, a result not demonstrated by any other interferon (Sections 6 and 9-11 of the Zagrijtschuk Declaration).
In the response received on 26 March 2021, Applicant further provides a Declaration of Dr. Ching-Leou Teng (“the Teng Declaration”). In the Teng Declaration, the Declarant describes that how long a compound can stay in a body is not necessarily linearly related to an effect of the compound in the body (Section 5). The Declarant states that a longer in vivo half-life or higher in vivo concentration does not necessarily lead to sustained activity or better therapeutic effect (Sections 6 and 7). The Declarant states that it was unexpected that a less frequent administration schedule of AOP2014/P1101 would be efficacious, and the superiority of AOP2014/P1101 became even more pronounced over the long term (Section 8). Applicant argues that a skilled practitioner would not have had a reasonable expectation that administering the pegylated type I interferon recited in claim 1 or 13 once every 3 to 4 weeks would be effective for treating PV patients, and it was completely unexpected that the treatment would show numerical superiority over other available treatments.
Applicant’s arguments and the Teng Declaration have been fully considered, but are insufficient to overcome the rejection for the following reasons.
Lin teaches a method of treating polycythemia vera (PV) comprising administering to a subject in need thereof a pegylated type I IFN-2b, which has an identical structure to the pegylated type I IFN-a2b recited in claims 1 and 13 (see claims of Lin). Lin teaches that “The conjugate of this invention can be used to treat … polycythaemia vera, ….  It has an unexpectedly long in vivo half-life, a reduced drug dose, and/or a prolonged dosing interval.” [0032] (emphasis added)
Lin, however, does not teach the dose of the pegylated type I IFN-a2b, i.e., a dose of 50 to 540 g, nor teaches the administration interval, i.e., once every 3 to 4 weeks. These deficiencies are cured by the AOP2012 and AOP2013 documents.
The AOP2012 document discloses treatment of PV patients with AOP2014/P1101, which is another name for the presently claimed pegylated type I IFN-a2b (see spec at p. 5, lines 6-10). The AOP2012 document describes that AOP2014/P1101 was administered at a dose ranging from 50-540 g given every two weeks; the treatment produced an overall response rate greater than 90%, with 45-50% of patients exhibiting a complete response based on hematological parameters and significant reduction of JAK2 allelic burden (p. 2, 5th paragraph). Similarly, the AOP2013 document discloses treatment of PV patients with AOP2014/P1101. The AOP2013 document describes that “Importantly, in contrast to other pegylated Interferons that require weekly administration, AOP2014/P1101 is administered only every other week with the potential for monthly administrations. Ultimately, this is expected to result in improved tolerability, convenience and compliance and, as a consequence, better long-term treatment outcomes.” (p. 2, 3rd paragraph) (emphasis added)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the doses as taught in the AOP2012 document, i.e., from 50-540 g, and the monthly administration schedule as suggested by the AOP2013 document for treating the PV patients. One of ordinary skill in the art would have been motivated to do so, because Lin teaches a method for treating a subject with PV by administering a pegylated type I IFN-2b, which has an unexpectedly long in vivo half-life, a reduced drug dose, and/or a prolonged dosing interval, the AOP2012 document further teaches that the pegylated type I IFN-2b (AOP2014/P1101) was effective in treating PV patients by administering doses ranging from 50-540 g given every two weeks, and the AOP2012 document furthermore teaches that AOP2014/P1101 has the potential for monthly administration and that this is expected to result in improved tolerability, convenience and compliance and, as a consequence, better long-term treatment outcomes. Therefore, the combined teachings provide a reasonable expectation of success in treating the disease.
In the Teng Declaration, the Declarant states that a longer in vivo half-life or higher in vivo concentration does not necessarily lead to sustained activity or better therapeutic effect. The Examiner agrees with this in view that each therapeutic agent has its unique pharmacokinetic and pharmacodynamic characteristics, and that is why Lin specifically discloses that the pegylated type I IFN-a2b has “an unexpectedly long in vivo half-life, a reduced drug dose, and/or a prolonged dosing interval.” One skilled artisan would recognize from Lin’s teachings that the pegylated type I IFN-a2b can be used at a reduced dose, and/or a prolonged dosing interval in the treatment of diseases, such as PV. The Declarant states that it was unexpected that a less frequent administration schedule of AOP2014/P1101 would be efficacious. However, in addition to Lin’s teachings that this therapeutic agent can be used at a prolonged dosing interval, the AOP2013 document expressly suggests that it has the potential for monthly administrations. The AOP2013 document describes that “this is expected to result in improved tolerability, convenience and compliance and, as a consequence, better long-term treatment outcomes.” A skilled artisan would recognize from the AOP2013 document that this therapeutic agent has the potental for monthly administrations, and by doing so, the skilled artisan would expect to have improved tolerability, convenience and compliance and, as a consequence, better long-term treatment outcomes. The combined teachings of the cited references provide teaching, siggestion and motivation to modify the treatment régimen by using longer adminsitration interval, e.g., monthly administrations. One of ordinary skill in the art would have a reasonable expectation of success in the treatment of the disease. With respect to Applicant’s argument that the data provided in the Zagrijtschuk Declaration demonstrate that AOP2014/P1101, even when administered once every 3 or 4 weeks, show long-term superiority over other PV treatments. The Examiner acknowledges the unexpected results that when administered once every 3 or 4 weeks for long-term, AOP2014/P1101 shows superiority over other PV treatments (see for example, Tables 1 and 2 of the Zagrijtschuk Declaration). However, the unexpected results are not commensurate in scope of the present claims. Independent claims 1 and 13 are not limited to long-term treatment, and there is no unexpected data showing superiority of a short term treatment, e.g., less than 12 months or only 2 months over other PV treatments. The data in the Zagrijtschuk Declaration show that “P1101” was superior than “HU/BAT” in the “24 Months (CONTI)” group , but not in the “12 Months” groups (see for example, Tables 1 and 2 of the Zagrijtschuk Declaration). The Zagrijtschuk Declaration describes that “Thus, at 12 months, P1101 was not more effective than HU. However, surprisingly, by 24 months, P1101 showed significant superiority over HU.” (p. 4, bottom paragraph) The evidence of unexpected results are not commensurate in scope of the present claims, and therefore are not sufficient to overcome the obviousness rejection.
For the foregoing reasons, the rejection is maintained.

Double Patenting
Claims 1, 6-13 and 17-28 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9 of U.S. Patent No. 8,617,532, in view of the 12/10/2012 AOP Orphan Pharmaceuticals document (“AOP2012”, cited in the IDS filed on 11/13 2019), and further in view of the 10/7/2013 AOP Orphan Pharmaceuticals document (“AOP2013”, cited in the IDS filed on 11/13/2019). The basis of this rejection is set forth in the previous Office Action (dated 10/27/2020) at p. 13-14.
Applicant argues that the claims of the ‘532 patent are directed to a method of treating PV that includes administering the same pegylated type I IFN-a2b to a subject, however, none of the ‘532 claims recites any doses or treatment schedules. Applicant argues that the present claims are not obvious over Lin, AOP2012, and AOP2013 in view of the unexpected results as discussed above, and it would not have been obvious to combine the teachings of the cited references to arrive at the methods covered by the present claims.
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
The teachings of AOP2012 and AOP2013 have been set forth above. While the claims of the ‘532 patent do not recite the doses and administration interval as the present claims, modifying the claims of the ‘532 patent to use the recited doses and administration interval would have been prima facie obvious to one ordinary skill in the art in view of the teachings of the AOP2012 and AOP2013 documents. One of ordinary skill in the art would have been motivated to do so and have a reasonable expectation of success in treating the disease. Therefore, the instant claims are not patentably distinct from the claims of the ‘532 patent.

Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 10, 2021